DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 4, 5 and 15 are canceled.
Information Disclosure Statement
	The IDS received on July 17, 2021 and August 17, 2021 are proper and are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3 and 6-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on April 15, 2021 is withdrawn in view of the Amendment received on July 14, 2021, canceling the new matter.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Claim 25 is new and recites that the method further includes wells with second beads carrying immobilized enzymes used in sequencing.
There is absolutely no support for this limitation.  Applicants are requested to provide line and page number of where 2nd bead carrying a polymerase is employed in context of the instantly claimed method.
Claim 27 is new and recites that the method further comprises, after evaluation, placing the amplified bead-bound nucleic acid within a parking space on a chip.
entirety of page 91.
Review of page 91 shows the below:
    PNG
    media_image1.png
    140
    1033
    media_image1.png
    Greyscale

It is clear from the context that the amplified DNA can be attached to a solid phase (presumably a bead) within a droplet or placed within a parking space because the specification discusses them in the alternative, “beads or parking spaces”.
In other words, the specification supports only for the amplified nucleic acids being: 1) bead-bound in droplets; or 2) placed within a parking space on chip.
Therefore, claim 27 which recites that the amplified DNA attached to beads are placed within a parking space of a chip is not properly supported.

Rejection – New Grounds, Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-10, 12-14, 16-24, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobile et al. (US 2005/0227264 A1, published .
	With regard to claim 1, Nobile et al. teach a method of detecting a nucleic acid, the method comprising the steps of:
obtaining a DNA fragment (“genomic DNA library or a cDNA library … each member of the DNA population have a common nucleic acid at the first end and a common nucleic acid at the second end … can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA population … the template is about 150 bp to 750 bp in size, such as, for example about 250 bp in size”, section [0049]);
capturing the fragments onto beads (“single stranded nucleic acid template to be amplified may be attached to a capture beads … these attachments may be mediated by … oligonucleotides that are bound to the surface of the bead …”, section [0051]; “oligonucleotides can be employed which specifically hybridize to unique sequences at the end of the DNA fragment…”, section [0054]; “[e]ach capture bead is preferably designed to have a plurality of oligonucleotides that recognize … a portion of the nucleic acid template”, section [0055]);
encapsulating the beads in droplets ([c]apture beads with or without attached nucleic acid templates may be suspended in a heat stable water-in-oil emulsion…”, section [0058]; “emulsion is preferably generated by adding beads to an amplification solution …”, section [0060]; :[a]fter encapsulation of the bead and PCR solution and template DNA in the micro-reactor”, section [0065]);
conducting an amplification reaction in the droplets to yield beads carrying amplified, bead-bound nucleic acid (“the template nucleic acid may be amplified, while attached … or unattached to beads …”, section [0065]);
evaluating the contents of the droplets (“[a]fter amplification, the beads (each containing the amplified nucleic acid), may be filtered out of the emulsion flow via a bead filter … and thereafter processed for subsequent sequencing”, section [0072]); “[f]ollowing amplification of the nucleic acid templates and the attachment of the amplification copies to the bead, the beads may be recovered … beads may be isolated from the microreactors and used for sequencing”, sections [0099] and [0101]).
With regard to claim 7, the nucleic acid comprises DNA (see above).
With regard to claim 8, the nucleic acid comprises an adaptor (see above).
With regard to claim 9, the droplets comprise primers (“emulsifier emulsifies a PCR reaction mixture (having a plurality of beads …”, section [0071]); “heated 
With regard to claim 10, the primers are coupled to beads (“primer species that may be immobilized on the bead”, section [0046]).
With regard to claim 12, the droplets are surrounded by an immiscible fluid (“emulsion is preferably generated by adding beads to an amplification solution …”, section [0060]; :[a]fter encapsulation of the bead and PCR solution and template DNA in the micro-reactor”, section [0065]; “emulsion may be composed of discrete aqueous phase microdroplets … enclosed by a thermostable oil phase”, section [0045]).
With regard to claim 13, the amplification is PCR (section [0045], for example).
With regard to claim 16, at least about 30% of the beads capture one of the fragments (“microreactors should be sufficiently large to encompass sufficient amplification reagents for the degree of amplification required … up to about 20,000,000 or more, each containing effectively a single member of a DNA library can be suppled”, section [0062]).
With regard to claim 17, the encapsulating step produces at least about 450,000 beads liked to the fragments (see above, microreactors having 20,000,000 or more DNA library necessarily has at least 450,000 beads captured to the DNA library fragment).

With regard to claim 19, the encapsulating step results in predominantly one fragment per bead (“nucleic acid template can be diluted to obtain effectively one copy of delivered template per microreactor”, section [0068]).
With regard to claim 20, the amplification reaction result in beads carrying at least ten million copies of a unique fragment (“nucleic acid template can be diluted to obtain effectively one copy of delivered template per microreactor, and a final yield of 1,000,000 to 10,000,000 template copies per bead”, section [0068]).
With regard to claim 21, the artisans teach breaking the droplets and depositing the beads into a wells for sequencing (beads are recovered from emulsion particles, see section [0099]; and the released beads with the attached copies of template nucleic acids are deposited onto a microwells for sequencing reaction, “distribution onto multiwall (e.g., picotiter) plates”, section [0102]).
With regard to claim 24, the bead-bound nucleic acids are denatured (“beads are resuspended … and then NaOH is added to remove the annealed oligo”, section [0128]).
With regard to claim 26, the artisans explicitly teach that any amplification can be employed in their method, including isothermal amplification (“the present invention provide methods and systems for performing continuous flow isothermal amplification reactions, for example, PCR, rolling circle amplification, whole genome amplificatation …”, section [0010]).
While Nobile et al. explicitly teach that the DNA library are made up of small fragments such as 150 bp and 250 bp with adaptors ligated to each end of the fragments, the artisans do not explicitly state that the DNA are subject to a “fragmenting” step.
Nobile et al. while explicitly teachings performing amplification from emulsion dropletson their device via continuous flow, do not teach that a “microfluidic” chip is employed for the emulsion formation, or that they are thermocycled therein (claim 14).
Nobile et al. also do not explicitly state that the contents of the droplets are “electrically” evaluated.
Nobile do not explicitly teach that a gene expression analysis is performed (claim 22), but explicitly teach that cDNA (claim 23) are employed for their disclosed method (“a cDNA library … each member of the DNA population have a common nucleic acid at the first end and a common nucleic acid at the second end … can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA 
While Nobile et al. explicitly teach sequencing the amplified and bead-bound nucleic acids on a microtiter tray, the artisans do not teach that they are placed within a “parking space” on a chip (claim 27).
Takahashi et al. teach an automated platform comprising a microfluidic device (“microfluidic system … result in a novel inline automated platform …”, column 9, lines 7-8), wherein encapsulated droplets are generated on a fluidic chip (“microfluidic device comprising at least one sipper, at least one fluid reservoir connected to at least one microfluidic inline reaction channel, wherein the at least one microfluidic inline channel runs through a reagent assembly area, an amplification area within a first temperature-controlled area, and a detection area within a second temperature-controlled area …”, column 9, lines 52-58; “aspirating sample droplets from the sample with a sipper into a microfluidic inline reaction channel of a microfluidic device … and forming sample plugs by mixing sample droplets with primer plugs …”, column 11, bottom to column 12, line 3; “sample plug is surrounded by an immiscible nonaqueous fluid (e.g., mineral oil) as it is being aspirated to further prevent contamination”, column 12, lines 18-21).
Takahashi et al. also teach that after amplification reaction, the droplets containing the amplified nucleic acids are sorted (“a microfluidic channel comprises a ‘valve’ downstream of the detection area, such that a decision may be made regarding 
Srinivasan et al. teach a method of amplifying nucleic acids in a droplet, wherein the artisans evidence various well-known means of detecting amplification products, such as electrical detection:
“invention provides methods, devices and systems for executing one or more droplet-based biochemical assays … amplifying nucleic acids ..”, section [0054])

“amplified nucleic acid will be detected after some number of amplification cycles … Detection generally involves using droplet operations to transport the droplet into detection zone in which a sensor measures some aspect of the droplet, such as a physical, chemical or electrical aspect, which correlate with amplification … some embodiment, the detection method for amplification is a fluorescence technique” (section [0087])

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nobile et al. with the teachings of Takahashi et al. and Srinivasan et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Nobile et al. teach a method of performing an amplification of nucleic acid template library comprising a predetermined length which are flanked by adapters on a bead inside emulsion droplets for the purpose of amplifying them therein, and collecting and sequencing the amplified products.  While Nobile et al. did not perform their amplification reaction on a “fluidic chip”, the 
Takahashi et al. also teach a method of automating the process of emulsion droplets comprising nucleic acids, wherein the emulsion products are generated within a microfluidic device and amplified therein, as well as collecting the amplified nucleic acids therein for the same purpose as suggested by Nobile et al., that is, sequencing the amplified products.
In addition, Takahashi et al. provide an additional element that allows one to sort out the droplets containing the nucleic acid amplification products from those that do not, wherein the sorting allows only those containing the amplification product to proceed to the subsequent sequencing reaction.
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Nobile et al. with the teachings of Takahashi et al., so as to arrive at a method of encapsulating bead-bound nucleic acid templates in emulsion droplets, amplifying their contents, sorting and selecting only those droplets containing the amplified products for next taught step of sequencing reactions.
While Takahashi et al.’s taught soring method involved the detection of amplification product based on fluorescence, as evidenced by Srinivasan et al. 
Therefore, one of ordinary skill in the art would have recognized that any of such prior art known means for detecting the amplification products in a droplet for the purpose of sorting them (in the process of Takahashi et al.) would have produced the same predictable outcome.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Lastly, with regard to actively fragmenting the nucleic acids before ligating the adapters to their ends, such would have been an implicit step if not an obvious step, as it is clear from Nobile et al.’s teachings that the starting nucleic acid templates from 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobile et al. (US 2005/0227264 A1, published October 2005, priority January 2004) in view of Takahashi et al. (U.S. Patent No. 7,604,938, issued October 20, 2009, priority February 2005) and Srinivasan et al. (US 2007/0275415 A1, published November 29, 2007, priority April 2006), as applied to claims 1, 7-10, 12-14, 16-24, 26, and 27 above, and further in view of Kambara et al. (US 2001/0024790 A1, published September 27, 2001).
The teachings of Nobile et al., Takahashi et al. and Srinivasan et al. have already been discussed above.
While the artisans all teach that the bead bound amplification products produced in the emulsion droplets should be sequenced, the artisans do not explicitly teach all possible known means of sequencing the amplification products.

It would have been prima facie obvious to one of ordinary at the time the invention was made to combine the teachings of Nobile et al., Takahashi et al. and Srinivasan et al. with the teachings of Kambara et al., thereby arriving at the invention as claimed for the following reasons.
One of ordinary skill in the art would have had a reasonable expectation of success at delivering the bead-bound, amplification products to any sequencing platform in the art as Nobile, Takahashi et al. and Srinivasan et al. suggested.
Therefore, one of ordinary skill in the art would have been motivated to deliver the amplified products produced from the combination of Nobile et al., Takahashi et al., and Srinivasan et al. onto the sequencing platform of Kambara et al. for the purpose of sequencing them by pyrosequencing means, a technique well-established at the time the invention was made.
prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th).  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 28, 2021
/YJK/